               Case 1:19-cr-00625-JMF Document 88 Filed 01/04/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :    19-CR-625 (JMF)
                                                                       :
ROBERT WILSON, et al,                                                  :         ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       Upon reflection, in light of the extension of Defendants’ deadline to file pretrial motions, see
ECF No. 87, and the difficulty of safely holding an in-person conference at this time due to the
ongoing public health situation, the pretrial conference in this case scheduled for January 18, 2021, is
hereby ADJOURNED to March 2, 2021, at 9:30 a.m.

        As counsel are aware, trial in this matter is scheduled to begin on May 24, 2021. Given the
limited number of courtrooms that can safely be used for jury trials in the coming months, the judges
of this District adopted a plan to determine which criminal cases, if any, should be tried in the coming
months and when. Under the plan, the Court has until January 15, 2021, to submit a request with
respect to any case that it wishes to try in the second quarter of 2021. Even then, there is no guarantee
under the plan that the Court would get its choice of date(s) — particularly if trial in this case would
involve more than two Defendants (given the difficulty of safely accommodating that many trial
participants in a courtroom). And, of course, it is unclear whether any jury trials will be feasible in the
second quarter of 2021 given the inherent uncertainty of the public health situation.

       No later than January 11, 2021, the parties shall file a joint letter indicating their views on
(1) whether this case should or must be tried before June 30, 2021, or whether trial should be
adjourned to later; (2) whether there are dates during the second quarter of 2021 other than May 24,
2021, that all counsel would be available to begin a trial; (3) whether and when the Court should hold a
conference to discuss the matter; and (4) whether time should be excluded under the Speedy Trial Act
between January 18, 2021, and March 2, 2021. (If the Government believes that such time should be
excluded, it should, after conferring with defense counsel, submit a proposed order to that effect by
January 11, 2021, as well.)

        If any party believes that there is a need for a conference in the short term, counsel should
indicate their views on whether the Court can, consistent with the Constitution, the Federal Rules of
Criminal Procedure, the CARES Act, and any other applicable law, conduct the conference by
telephone or video and, if applicable, whether each Defendant consents to appearing in that manner
and/or to waiving his/her appearance altogether. (If a Defendant is detained, counsel should also
identify the facility in which that Defendant is held. And if a Defendant is not detained, counsel
should indicate whether that Defendant would be capable of participating in a telephone or
videoconference.) Counsel is advised that, for the foreseeable future, some facilities (including
the Metropolitan Correctional Center and the Metropolitan Detention Center) may require that
             Case 1:19-cr-00625-JMF Document 88 Filed 01/04/21 Page 2 of 2


any inmate appearing in court be quarantined for 14 days upon returning from their
appearance.

        After reviewing the parties’ joint letter, the Court will issue an order indicating whether or
when it intends to hold a conference and addressing any other relevant deadlines and information.
Because the Court may decide to convene a conference between the date of the letter and the January
15th deadline, counsel should indicate in their joint letter dates and times in that window that they
(and, if applicable, each Defendant) would be available. In the event of a remote proceeding, counsel
should review and comply with the Court’s Emergency Individual Rules and Practices in Light of
COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman.

       SO ORDERED.

Dated: January 4, 2021                            __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                                   2
